PRECEDENTIAL

    UNITED STATES COURT OF APPEALS
         FOR THE THIRD CIRCUIT
              _____________

                   No. 20-3563
                  _____________

        UNITED STATES OF AMERICA

                         v.

              EVENS CLAUDE,
                    a/k/a E.;
             a/k/a Shawn Miranda,
                     Appellant
   _____________________________________

  On Appeal from the United States District Court
      for the Eastern District of Pennsylvania
     (District Court No.: 2-12-cr-00033-001)
        District Judge: Hon. Jan E. DuBois
   _____________________________________

 Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
               September 23, 2021

             (Filed October 27, 2021)

Before: JORDAN, PORTER, and RENDELL, Circuit
                  Judges.
Matthew M. Robinson
Robinson & Brandt
629 Main Street
Suite B
Covington, KY 41011

              Counsel for Appellant

Jennifer Arbittier Williams
Robert A. Zauzmer
Andrea G. Foulkes
Office of the United States Attorney
615 Chestnut Street
Suite 1250
Philadelphia, PA 19106

              Counsel for Appellee
                         _________

             OPINION OF THE COURT
                     _________
RENDELL, Circuit Judge.

        In this appeal we must decide whether a defendant may,
in the absence of a government motion, obtain compassionate
release based solely on his post-sentencing substantial
assistance in investigating or prosecuting another person. We
hold that a defendant may not. While Congress, in passing the
First Step Act, altered, among other things, the procedure for
obtaining compassionate release, it left Federal Rule of
Criminal Procedure 35(b), which governs reductions in
sentences for such substantial assistance, unchanged. Thus, as
it was before the First Step Act, a district court may reduce a




                              2
defendant’s sentence based upon the defendant’s post-
sentencing substantial assistance only upon a government
motion.

       Evens Claude filed a motion for compassionate release
seeking a reduction in his sentence to time served based on his
having allegedly provided post-sentencing substantial
assistance in the Government’s pursuit of a drug and child
pornography prosecution. Although Claude characterized his
motion as a motion for compassionate release, the District
Court concluded that because his motion centered on his
purported substantial assistance to the Government, Claude
was not eligible for relief unless the Government moved, under
Federal Rule of Criminal Procedure 35(b), for a reduction on
Claude’s behalf. As we agree, we will affirm the order of the
District Court.

                              I.

       A jury found Claude guilty on two counts of bank fraud,
six counts of access device fraud, eight counts of aggravated
identity theft, and various currency offenses. On August 29,
2014, he was sentenced to, among other things, 232 months’
imprisonment.

       In 2020, Claude filed six motions for compassionate
release under 18 U.S.C. § 3582(c)(1)(A)(i), but this appeal
involves only his sixth motion. In his sixth motion, he argued
that the District Court should reduce his sentence to time
served given certain “extraordinary and compelling
circumstances” arising from his purported “substantial
assistance to the D.E.A. of New Jersey.” Suppl. App. 9.




                              3
        Claude alleged that, four years earlier, he provided
crucial assistance, which allowed the Government to “bust[]
someone with multiple kilos of cocaine” and “locat[e] a cell
phone that was part of a child pornography indictment.” Suppl.
App. 9. Despite his alleged substantial assistance, however,
the Government did not file a Fed. R. Crim. P. 35(b) motion on
his behalf. Instead, the Government filed a Rule 35(b) motion
on behalf of another prisoner who, Claude insists, “provid[ed]
absolutely nothing” to the Government. Suppl. App. 9. Thus,
he argued that “someone else . . . reap[ed] the benefits” of his
efforts. Suppl. App. 9. As the Government’s Rule 35(b)
motion to reduce the sentence of this other person was granted,
what resulted, Claude argued, was a “gross disparity” between
his sentence and that of the purportedly undeserving
cooperator. Suppl. App. 9.

       In response, the Government argued that Claude’s
motion was inappropriate because only the Government is
empowered to move for a reduction in Claude’s sentence based
on post-sentencing substantial assistance. Nothing in the
“compassionate release statute . . . override[s] this long-
standing criminal procedural rule.” Suppl. App. 32. As the
Government did not file such a motion on Claude’s behalf,
Claude’s motion was fatally flawed.

        Beyond this threshold problem, the Government also
noted that, contrary to Claude’s characterizations, his
purported assistance was neither substantial nor welcomed in
the first instance. The Government explained that Claude and
his family members frequently contacted the Government
seeking opportunities to cooperate in the hopes that he might
obtain a reduced sentence. However, the Government
uniformly rejected Claude’s overtures because any assistance




                               4
he could have provided would very likely have been of little
use given his “many years of fraud, manipulation, double-
dealing, and false statements to the government and the Court.”
Suppl. App. 29. And, in any event, Claude did not provide any
helpful assistance. It was not Claude but another cooperator
who initiated the investigation for which Claude takes credit.

        Ultimately, the District Court denied Claude’s motion.
Agreeing with the Government, the District Court explained
that a “‘[r]eduction of sentence for post-sentencing cooperation
requires a Rule 35 motion from the government’ and therefore
cannot be raised by a defendant through a motion for
compassionate release under § 3582(c)(1)(A).” Suppl. App. 5
(quoting Suppl. App. 32). Although Claude “d[id] not seek
relief under Rule 35” the District Court noted, “his Motion
[was] based on the proposition that substantial assistance may
constitute an extraordinary and compelling reason for a
sentence reduction.” Suppl. App. 5. In effect, Claude, “under
the guise of a motion for compassionate release,” unilaterally
and impermissibly sought a reduction in sentence for his
purported substantial assistance, which would have been
available only upon motion made by the Government on his
behalf under Rule 35. Suppl. App. 6.

       In support of its conclusion, the District Court noted that
while Congress, through the First Step Act, made substantial
changes to the procedures applicable to motions for
compassionate release based on extraordinary and compelling
reasons, Congress made no changes to Rule 35, which governs
reductions in sentence based on substantial assistance. Thus,
the District Court concluded that the First Step Act left
undisturbed the rule “that only the government may file a
motion seeking a sentence reduction for substantial




                                5
assistance.” Suppl. App. 6. Still, the District Court recognized
that courts “may consider a defendant’s substantial assistance
insofar as it is a relevant factor in each step of the
compassionate release framework.” Suppl. App. 6. However,
“substantial assistance is not itself an extraordinary and
compelling reason warranting compassionate release under §
3582(c)(1)(A)(i).” Suppl. App. 6 (citations omitted). Because
Claude’s motion for compassionate release was grounded in
his purported substantial assistance, the District Court
concluded that he failed to present extraordinary and
compelling reasons to justify his release.

       Claude timely appealed.

                              II.

       The District Court had jurisdiction under 18 U.S.C. §
3231. We have jurisdiction under 28 U.S.C. § 1291. “We []
review a district court’s decision to deny a compassionate-
release motion for abuse of discretion.” United States v.
Andrews, 12 F.4th 255 (3d Cir. 2021) (citing United States v.
Pawlowski, 967 F.3d 327, 330 (3d Cir. 2020)). “However, . . .
we exercise plenary review [when] we are presented with legal
questions[.]” United States v. Birt, 966 F.3d 257, 259 n.2 (3d
Cir. 2020) (alterations in original) (quoting United States v.
Thompson, 825 F.3d 198, 203 (3d Cir. 2016)). As we are
presented with a legal question in this case, our review is
plenary.
                              III.

      18 U.S.C. § 3582(c) permits a sentencing court to
modify a term of imprisonment once imposed in various
circumstances. Section 3582 provides:




                               6
(c)   The court may not modify a term
      of imprisonment once it has been
      imposed except that—

      (1)   in any case—

            (A)   the court, upon motion of the
                  Director of the Bureau of Prisons,
                  or upon motion of the defendant
                  after the defendant has fully
                  exhausted all administrative rights
                  to appeal a failure of the Bureau of
                  Prisons to bring a motion on the
                  defendant’s behalf or the lapse of
                  30 days from the receipt of such a
                  request by the warden of the
                  defendant’s facility, whichever is
                  earlier, may reduce the term of
                  imprisonment . . . , after
                  considering the factors set forth in
                  section 3553(a) . . . if it finds
                  that—

                           (i)   extraordinary and
                                 compelling reasons
                                 warrant such a
                                 reduction; [and] . . .

            (B)   the court may modify an imposed
                  term of imprisonment to the extent
                  otherwise expressly permitted by




                     7
                            statute or by Rule 35 of the Federal
                            Rules of Criminal Procedure . . . .

18 U.S.C. § 3582 (2018) (emphasis added). The emphasized
portion of this language was added by Congress when it passed
the First Step Act. The remainder of the quoted language,
including § 3582(c)(1)(B), was left unchanged. 18 U.S.C. §
3582 (2002), amended by First Step Act of 2018, Pub. L. No.
115-391, § 603, 132 Stat. 5194, 5239. In sum, with the passage
of the First Step Act, Congress changed the procedure relating
to motions for compassionate release to permit a defendant to
file a motion for compassionate release directly with the
district court based on extraordinary and compelling reasons
after exhausting his administrative process with the warden of
the defendant’s facility. 18 U.S.C. § 3582. Congress,
however, did not similarly change the procedure around
motions for a reduction in sentence for substantial assistance
under Fed. R. Crim. P. 35(b), which Congress itself first
introduced when it passed the Sentencing Reform Act of 1984.
Pub. L. No. 98–473, § 215(b), 98 Stat. 1837 (1984).

       Under Fed. R. Crim. P. 35(b), the court may, “[u]pon
the government’s motion” reduce a defendant’s sentence based
on the defendant’s post-sentencing “substantial assistance in
investigating or prosecuting another person.” Fed. R. Crim. P.
35(b)(1); see also Fed. R. Crim. P. 35(b)(2) (setting forth the
standard applicable to government motions to reduce a
sentence based on substantial assistance if the motion is filed
more than one year after sentencing). Rule 35 does not permit
a defendant to move unilaterally for a reduction in sentence
based on his substantial assistance. Indeed, the Government’s
decision whether to file such motions based on substantial
assistance is generally unreviewable “subject to constitutional




                              8
limitations that district courts can enforce.” Wade v. United
States, 504 U.S. 181, 185 (1992) (addressing government
substantial assistance motions under analogous provisions in
18 U.S.C. § 3553(e) and U.S.S.G. § 5K1.1).

        As Congress chose, in passing the First Step Act, to
change the procedure relating to motions for compassionate
release but chose not to change the procedure around motions
for a reduction in sentence based on substantial assistance, we
must give effect to and “respect that choice.” 14 Penn Plaza
LLC v. Pyett, 556 U.S. 247, 260 (2009).

       Here, the District Court properly gave effect to
Congress’s choice when it recognized that Claude could not
satisfy the “extraordinary and compelling reasons” standard
based solely on his purported substantial assistance to the
Government. Suppl. App. 6. We discern no error in the
District Court’s analysis. To permit a defendant to move
unilaterally for “compassionate release” based on his own
perceived substantial assistance would contravene Congress’s
expressed intent as embodied in Rule 35 that the Government,
subject to constitutional limitations, decides whether to move
for a reduction in sentence based on such assistance. The
decision to move for a reduction in sentence based on a
defendant’s post-sentencing substantial assistance is reserved
to the Government alone. Thus, a defendant may not move for
a reduction in sentence based on his perceived substantial
assistance merely by labeling what would otherwise be a Rule
35 motion, a motion for compassionate release.

      Our holding should not be interpreted to prohibit the
consideration of substantial assistance by courts engaged in the
compassionate release analysis. Rather, as the District Court




                               9
aptly noted, substantial assistance can be “a relevant factor.”
Suppl. App. 6. It simply cannot be the only basis for a
defendant’s claim that extraordinary and compelling reasons
support his motion for compassionate release.

                             IV.

       For these reasons, we will affirm the District Court’s
order denying Claude’s sixth motion for compassionate
release.




                              10